                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 18-cr-00506-BLF-1
                                   8                   Plaintiff,
                                                                                          ORDER FINDING THAT CASES ARE
                                   9             v.                                       NOT RELATED
                                  10     ANTHONY VALDEZ,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On December 20, 2018, the Government filed a Notice of Related Case in a Criminal
                                  14   Action (ECF 23), indicating that the above-captioned case may be related to United States v.
                                  15   Magat, 18-cr-00612-EJD within the meaning of Criminal Local Rule 8-1. No response was filed
                                  16   within the seven days provided by the Rule. See Crim. L.R. 7-1(d).
                                  17          The undersigned finds that the two actions are NOT RELATED.
                                  18          IT IS SO ORDERED.
                                  19

                                  20   Dated: January 4, 2019
                                  21                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
